IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00221-CV

                       IN RE RHONDA LEE COUGOT


                              Original Proceeding
                                ______________

                        From the County Court at Law
                           Walker County, Texas
                           Trial Court No. 9276PR


                         MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus is denied.    Relator’s Motion for

Emergency Stay is dismissed as moot.



                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,*
       Justice Johnson, and
       Justice Smith
Petition denied; motion dismissed
Opinion delivered and filed September 15, 2021
[OT06]
       *(Chief Justice Gray dissents. A separate opinion will not issue. Chief Justice Gray
notes, however that he would grant the emergency motion seeking a stay of the trial court
proceedings, particularly the impending trial, and request a response with a view to
granting the requested writ. If the testimony of the scrivener of the will as to
communications with the deceased about the testator’s intent is improperly protected
from disclosure, the result of the trial on the meaning of that will is virtually guaranteed
to be the result of harmful error if the Relator is otherwise unsuccessful in that trial. It
would be hard to find any evidence that was more important or persuasive than the
testimony of the decedent’s attorney, other than possibly a video recording of the
decedent. Therefore, for jurisprudential reasons, the time to address this question is
before trial via mandamus, rather than in a direct appeal after the trial has been
concluded. See In re Prudential Ins. Co. of America, 148 S.W.3d 124, 136 (Tex. 2004) (orig.
proceeding)).




In re Rhonda Lee Cougot                                                               Page 2